                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


TAMMY RENE SIL VAZ,

               Plaintiff,                            Case No. 6:19-cv-01271-AC

       vs.                                           ORDER GRANTING PLAINTIFF'S
                                                     UNOPPOSED MOTION FOR
COMMISSIONER,                                        ATTORNEY FEES PURSUANT TO 42
Social Security Administration,                      U.S.C. § 406(b)

               Defendant.


       Plaintiff Tammy Rene Silvaz brought this action seeking review of the Commissioner's

final decision denying her application for disability benefits under the Social Security Act. The

Court reversed the Commissioner's decision, remanded the case for an award of benefits, and

entered Judgment on November 23, 2020.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Defendant has not

objected to the request. I have reviewed the record in this case, the motion, and the supporting

materials, including the award of benefits, the fee agreement with counsel, and the recitation of

counsel's hours and services. Applying the standards set by Gisbrecht v. Barnhart, 535 U.S.

789, 796 (2002), the Court finds that the requested fees are reasonable.
       Plaintiff's Motion for Attorney Fees Pursuant to 42 U.S.C. 406(b) is hereby GRANTED,

and Plaintiff's counsel is awarded $9,160.03 in attorney's fees under 42 U.S.C. § 406(b).

Previously, the Court awarded Plaintiff attorney fees in the amount of $4,439.41 under the Equal

Access to Justice Act ("EAJA"), 28 U.S.C. § 2412. When issuing the§ 406(b) check for

payment to Plaintiff's attorney, the Commissioner is directed to subtract the amount awarded for

EAJA and send the balance of $4,720.62, less any applicable processing or user fees prescribed

by statute, to Plaintiff's attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474

Willamette Street, Eugene, Oregon 97401. Any amount withheld after all administrative and

court attorney fees are paid should be released to the claimant.



       IT IS SO ORDERED this




                                                     JOHN vtAqOSTA
                                                     United Stat,is Magistrate Judge


Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS,BARON &MANNING,P.C.
474 Willamette Street
Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff




ORDER GRANTING ATTORNEY FEES PURSUANT TO 42 U.S.C. § 406(b)
6:19-cv-01271-AC
Page 2 of 2
